Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hesman Tall appeals the district court’s order dismissing his civil action alleging claims under the Americans with Disabilities Act and Maryland law. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tall v. The P’ship Dev. Grp. Inc., No. 1:15-cv-03352-RDB, 2016 WL 1696466 (D. Md. Apr. 28,2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED